FOURTH AMENDMENT TO LOAN AGREEMENT

﻿

This FOURTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of April 21, 2017, by and among DEL FRISCO’S RESTAURANT GROUP, INC., a
Delaware corporation (the “Borrower”), and JPMORGAN CHASE BANK, N.A., a national
banking association (the “Lender”), and acknowledged and agreed to by each
Guarantor.

﻿

W I T N E S S E T H:

﻿

WHEREAS, the Lender and the Borrower previously entered into that certain Loan
Agreement dated as of October 15, 2012 (as has been and may be amended,
restated, supplemented, modified or replaced from time to time, the “Loan
Agreement”) pursuant to  which the Lender agreed to make certain Loans to the
Borrower as described therein; and

﻿

WHEREAS, the Borrower and the Lender now desire to amend certain terms of the
Loan Agreement in the manner set forth herein, to be effective as of the date
hereof.

﻿

NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:

﻿

1. Definitions. Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.

﻿

2. Amendment to the Loan Agreement. Subject to the conditions hereof and upon
satisfaction of the terms set forth in Section 6 herein, Section 8.02 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows, to be effective as of January 1, 2017:

﻿

8.02 Fixed Charge Coverage. The ratio, as of the last day of any fiscal quarter,
of (a) Adjusted FCC EBIT to (b) Fixed Charges, in each case for the four fiscal
quarter period ending on such date, to be less than 1.25 to 1.00.

﻿

3. Consent of Guarantors. Each Guarantor hereby consents, acknowledges  and
agrees to the amendments set forth in this Amendment and hereby confirms,
reaffirms and  ratifies in all respects the Guaranty to which it is a party, as
amended hereby (including without limitation the continuation of such
Guarantor’s payment and performance obligations thereunder upon and after the
effectiveness of this Amendment) and the enforceability of such Guaranty against
such Guarantor in accordance with its terms.

﻿

4. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Borrower hereby acknowledges and agrees that the
Loan Agreement and all of the other Loan Documents are hereby confirmed and
ratified in all respects and shall remain in full force and effect according to
their respective terms.

 

Fourth Amendment to Loan Agreement - 1  -

4843-3162-4007v.1 13312-494

--------------------------------------------------------------------------------

 

5. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Lender that after giving effect to this Amendment:

﻿

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Loan Agreement or in any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date;

﻿

(b) This Amendment has been duly authorized, executed and delivered by the
Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of such parties, enforceable against such parties in accordance with
its terms; and

﻿

(c) No Default or Event of Default under the Loan Agreement or under any other
Loan Document exists.

﻿

6. Conditions to Effectiveness.This Amendment shall not be effective   
 until the following conditions precedent have been satisfied:

﻿

(a) the Lender shall have received, in form and substance satisfactory to the
Lender, each of the following:

﻿

(i) counterparts of this Amendment executed by the Borrower, the Lender and
each Guarantor;

﻿

(ii) such other documents, instruments and certificates as reasonably requested
by the Lender;

﻿

(b) the Lender shall have received payment or evidence of payment of all fees
and expenses owed by the Borrower to the Lender including, without limitation,
the reasonable fees and expenses of Winstead PC, counsel to the Lender;

﻿

(c) the Lender shall have received evidence, in form and substance reasonably
satisfactory to the Lender, that all actions required to be taken by the
Borrower and each other Loan Party in connection with the transactions
contemplated by this Amendment have been taken;

﻿

(d) the representations and warranties contained in the Loan Agreement and in
each other Loan Document shall be true and correct as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date; and

﻿

(e) no Default or Event of Default under the Loan Agreement or under any other
Loan Document exists.

﻿

Upon the satisfaction of the conditions set forth in this Section 6, this
Amendment shall be effective as of the date hereof.

 

Fourth Amendment to Loan Agreement - 3  -

4843-3162-4007v.1 13312-494

--------------------------------------------------------------------------------

 

7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original (including electronic copies) but all
of which together shall constitute one and the same instrument.

﻿

8. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of Texas.

﻿

9. Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

﻿

10. No Novation. This Amendment is given as an amendment and modification of,
and not as a payment of, the obligations of the Borrower and the Guarantors
under the Loan Agreement and each other Loan Document and is not intended to
constitute a novation of the Loan Agreement or any other Loan Document. All of
the indebtedness, liabilities  and  obligations owing by the Borrower and the
Guarantors under the Loan Agreement and the other Loan Documents shall continue.

﻿

11. Expenses. The Borrower agrees to pay all reasonable out of pocket costs and
expenses (including without limitation reasonable fees and expenses of any
counsel, financial advisor, and agent for the Lender) incurred before or after
the date hereof by the Lender and its affiliates in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and the other Loan Documents.

﻿

12. Entire Agreement. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

﻿

[Remainder of page intentionally left blank. Signature page follows.]

 

Fourth Amendment to Loan Agreement - 5  -

4843-3162-4007v.1 13312-494

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.

﻿

BORROWER:

﻿

DEL FRISCO’S RESTAURANT GROUP, INC.

﻿

﻿

By:/s/ Thomas J. Pennison, Jr.

Thomas J. Pennison, Jr.

Treasurer

﻿

﻿

LENDER:

﻿

JPMORGAN CHASE BANK, N.A.

﻿

﻿

By:/s/ Douglas K. Eller 

Douglas K. Eller

Relationship Executive

 

Fourth Amendment to Loan Agreement – Signature Page

4843-3162-4007v.1 13312-494

--------------------------------------------------------------------------------

 

REAFFIRMATION OF GUARANTY

﻿

By signing below, each Guarantor (a) acknowledges, consents and agrees to the
execution, delivery and performance by the Borrower of this Amendment, (b)
acknowledges and agrees that its obligations in respect of its respective
guaranty are not released, diminished, waived, modified, impaired or affected in
any manner by this Amendment or any of the provisions contemplated herein, (c)
ratifies and confirms its obligations under its respective guaranty, and (d)
acknowledges and agrees that it has no claims or offsets against, or defenses or
counterclaims to, its respective guaranty.

﻿

﻿

﻿

 

CENTER CUT HOSPITALITY, INC. LONE STAR FINANCE, LLC SULLIVAN’S OF ALASKA, INC.
SULLIVAN’S OF ARIZONA, INC. CALIFORNIA SULLIVAN’S, INC. DEL FRISCO’S OF
COLORADO, INC.

DEL FRISCO’S GRILLE OF TEXAS, LLC SULLIVAN’S OF ILLINOIS, INC. SULLIVAN’S OF
INDIANA, INC. SULLIVAN’S OF KANSAS, INC. LOUISIANA STEAKHOUSE, INC. SULLIVAN’S
OF BALTIMORE, INC. DEL FRISCO’S OF BOSTON, LLC SULLIVAN’S RESTAURANTS OF
NEBRASKA, INC.

DEL FRISCO’S OF NEVADA, INC. DEL FRISCO’S OF NEW YORK, LLC

DEL FRISCO’S GRILLE OF NEW YORK, LLC SULLIVAN’S OF NORTH CAROLINA, INC. NORTH
PHILADELPHIA SULLIVAN’S, INC. DEL FRISCO’S OF PHILADELPHIA, INC. DEL FRISCO’S OF
WASHINGTON DC, LLC DEL FRISCO’S OF FLORIDA, LLC

ROMO HOLDING, LLC

DEL FRISCO’S OF TEXAS, LLC

﻿

﻿

By: /s/ Thomas J. Pennison, Jr.

Thomas J. Pennison, Jr.

Treasurer

SULLIVAN’S – AUSTIN, L.P. DEL FRISCO -- DALLAS, L.P.

DEL FRISCO – FORT WORTH, L.P.

﻿

﻿

By:  ROMO HOLDING, LLC,

its sole general partner

﻿

﻿

By: /s/ Thomas J. Pennison, Jr. 

Thomas J. Pennison, Jr.

Treasurer

 

﻿

﻿

﻿

﻿

﻿

Fourth Amendment to Loan Agreement – Signature Page 4843-3162-4007v.1 13312-494



 

--------------------------------------------------------------------------------